Case 3:20-cv-00629-BJD-JRK Document 36 Filed 07/29/20 Page 1 of 2 PageID 1175




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

DELAINE SMITH, BRIAUNA BOSWORTH,
SHARRONA BRIGHTMAN, and
ELIZABETH MULRONEY

      Plaintiffs,

vs.                                                   Case No.: 3:20-cv-00629

SHERIFF MIKE WILLIAMS,
in his official capacity as Sheriff of the
Consolidated City of Jacksonville, Florida,
J.H. WING, individually; F. CANNADAY, individually;
DD. STUHR, individually; and C.S. JOHN, individually.

    Defendant.
___________________________________

                    JOINT NOTICE REGARDING PLAINTIFFS’ MOTION
                           FOR PRELIMINARY INJUNCTION

        The Parties, by and through undersigned counsel, and pursuant to this Court’s Order

entered July 24, 2020 (Doc. 35), hereby file this Joint Notice Regarding matters pertaining to

Plaintiffs’ Motion for Preliminary Injunction.

        1.      The Parties are in agreement that the Republican National Convention (RNC) is no

longer going to be held in Jacksonville, Florida.

        2.      The Parties agree that President Trump will give an acceptance speech in North

Carolina, but that there is presently no publicly available information as to the date, time, or

specific location as to the acceptance speech.

        3.      The Parties surmise that it is likely President Trump will give his acceptance speech

in Charlotte, North Carolina, on Thursday, August 27, 2020, which is the sixtieth (60th) anniversary

of Ax Handle Saturday. The RNC was originally scheduled to take place entirely in Charlotte, NC,
Case 3:20-cv-00629-BJD-JRK Document 36 Filed 07/29/20 Page 2 of 2 PageID 1176




between Monday, August 24, 2020, and Thursday, August 27, 2020. Historically, presidential

candidates have given their acceptance speeches on the final day of their respective party’s

conventions. When the RNC was scheduled to take place in Jacksonville, Florida, President

Trump’s acceptance speech was scheduled for August 27, 2020. Hence, the Parties project that

President Trump will give his acceptance speech on this same date, but in Charlotte.

Dated: July 29, 2020

                             Respectfully Submitted,


      /s/Matthew R. Kachergus                  __ /s/ Mary Margaret Giannini_______
Wm. J. Sheppard, Esquire                       Stephen J. Powell, Esquire
Florida Bar No.: 109154                        Florida Bar No.: 305881
Elizabeth L. White, Esquire                    Chief, Tort Litigation
Florida Bar No.: 314560                        Office of General Counsel
Matthew R. Kachergus, Esquire                  Mary Margaret Giannini, Esquire
Florida Bar No.: 503282                        Florida Bar No.: 1005572
Bryan E. DeMaggio, Esquire                     Assistant General Counsel
Florida Bar No.: 55712
                                               117 West Duval Street, Suite 480
Jesse B. Wilkison Esquire
                                               Jacksonville, Florida 32202
Florida Bar No.: 118505
Camille E. Sheppard, Esquire                   Telephone: (904) 255-5100
Florida Bar No.: 124518                        Facsimile: (904) 255-5120
Sheppard, White, & Kachergus &                 Email: spowell@coj.net
DeMaggio, P.A.                                        MGiannini@coj.net
215 Washington Street                          COUNSEL FOR DEFENDANT
Jacksonville, Florida 32202
Telephone:     (904) 356-9661
Facsimile:     (904) 356-9667
Email: sheplaw@sheppardwhite.com
COUNSEL FOR PLAINTIFFS




                                                2
